Per Curiam.
The questions of facts and law in this case were fully discussed in the opinion filed by Judge Loder and set forth above. As to the facts, he concurred in the finding of the deputy commissioner on the original hearing and, after a careful examination of the evidence, we see no reason for overruling the conclusion of these tribunals.
As to the law, we also concur in the views expressed by Judge Loder and agree with him that the case is principally controlled by Jackson v. Florence Thread Co., supra, cited by him.
The judgment under review will therefore be affirmed.